Name: Commission Regulation (EEC) No 262/83 of 28 January 1983 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2 . 83 Official Journal of the European Communities No L 30/67 COMMISSION REGULATION (EEC) No 262/83 of 28 January 1983 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 February to 30 April 1983 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being - fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price is to be fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas Council Regulation (EEC) No 2791 /82 of 18 October 1982 Q has defined pig carcases and amended the wording of the Common Customs Tariff for that product, and Commission Regulation (EEC) No 3602/82 of 21 December 1982 (8) has defined other products of the pigmeat sector and amended the wording of the tariff subheadings concerned ; whereas the list of pigmeat products for which sluice-gate prices and levies are fixed should be adapted accordingly ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regu ­ lation (EEC) No 2766/75 of 29 October 1975 esta ­ blishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3), as last amended by Regulation (EEC) No 219/83 (4), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 , must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 1957/82 of 13 July 1982 fixing the levies and sluice-gate prices on pigmeat (5) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 2756/82 (6) for the period 1 November 1982 to 31 January 1983 , they must be fixed anew for the period 1 February to 30 April 1983 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 August to 31 December 1982 ; HAS ADOPTED THIS REGULATION : Whereas , when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Article 1 1 . For the period 1 February to 30 April 1983 , the sluice-gate prices provided for in Article 12 of Regula ­ tion (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 282, 1 . 11 . 1975, p. 25 . (4) OJ No L 27, 29 . 1 . 1983 , p. 1 . (5) OJ No L 212, 21 . 7. 1982, p. 27. (') OJ No L 291 , 15 . 10 . 1982, p. 15 . O OJ No L 295, 21 . 10 . 1982, p. 4. (8 ) OJ No L 376, 31 . 12. 1982, p. 23 . No L 30/68 Official Journal of the European Communities 1 . 2. 83 levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex hereto . 2 . Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I. 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1983 . For the Commission Poul DALSAGER Member of the Commission 1 . 2 . 83 Official Journal of the European Communities No L 30/69 ANNEX to the Commission Regulation of 28 January 1983 fixing the sluice-gate prices and levies on pigmeat CCT heading No Description Sluice-gate price (ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GAIT (%) 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 1 60 kg 79-90 35-99 b) Other 93-95 42-31  02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of Swine : a) Of domestic swine : 1 . Whole carcases or half carcases 122-17 55-02  2 . Legs and parts thereof 177-15 79-78  3 . Fore-ends or shoulders ; parts thereof 136-83 61-63 4 . Loins and parts thereof 197-92 89-14  5 . Bellies and parts thereof 106-29 47-87  6 . Other : aa) Boned or boneless 197-92 89-14  bb) Other  89-14  B. Offals : II . Other : c) Of domestic swine : l 1 . Heads and parts thereof  17-61 4 2 . Feet or tails  4-95 4 3 . Kidneys  57-77 4 4 . Liver  66-58 7 5 . Hearts, tongues or lungs  33-01 4 6 . Livers, hearts, tongues and lungs with windpipe and gullet all attached 48-42 4 7 . Other  48-42 4 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent ­ extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Subcutaneous pig fat : I. Fresh, chilled, frozen, salted or in brine 48-87 22-00  II . Dried or smoked  24-21  B. Other pig fat  13-21  No L 30/70 Official Journal of the European Communities 1 . 2 . 83 CCT heading No Description Sluice-gate price (ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 156-38 70-43  2 . 3/4 sides or middles  77-03  3 . Hams and parts thereof 177-15 79-78  4. Fore-ends or shoulders ; parts thereof 136-83 61-63  5 . Loins and parts thereof 197-92 89-14  6 . Bellies and parts thereof 106-29 47-87  7. Other : aa) Boned or boneless  89-14  bb) Other  89-14  b) Dried or smoked : 1 . Hams and parts thereof  155-17  2. Fore-ends or shoulders ; parts thereof  122-15  3 . Loins and parts thereof  153-51  4. Bellies and parts thereof  79-78  5 . Other : aa) Boned or boneless  155-17  bb) Other  155-17  II . Offals : a) Heads and parts thereof  17-61  b) Feet or tails  4-95  c) Kidneys  57-77  d) Livers  66-58  e) Hearts, tongues or lungs  33-01  f) Livers, hearts, tongues and lungs with windpipe and gullet all attached 48-42 g) Other  ' 48-42  15.01 Lard , other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption (a)  17-61 3 II . Other 39-09 17-61  16.01 Sausages and the like , of meat, meat offal or animal blood : A. Liver sausages  93-53 24 B. Other (b) : I. Sausages , dry or for spreading, uncooked  1 58-70  II . Other  11014  1 . 2 . 83 Official Journal of the European Communities No L 30/71 CCT heading No Description Sluice-gate price (ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GAIT (%) 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other B. Other : III . Other : a) Containing meat or offal of . domestic swine : 1 . Containing bovine meat, uncooked 2. Other, containing by weight : aa) 80 % or more of meat or offal , of any kind, inclu ­ ding fats of any kind or origin : 1 1 . Hams or loins, (excluding collars) ; parts thereof 22. Collars or shoulders ; parts thereof 33 . Other bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin  97-53 237-09 171-71 141-40 93-78 81-13 57-57 25 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, i . e . minus the weight of the liquid .